Exhibit 10.2

PLEDGE AND SECURITY AGREEMENT

This PLEDGE AND SECURITY AGREEMENT, dated as of January 20, 2016 (as amended,
supplemented, amended and restated or otherwise modified from time to time, this
“Security Agreement”), is by and among NOW INC., a Delaware corporation (the
“Borrower”), each Material Domestic Subsidiary of the Borrower party hereto from
time to time (collectively with the Borrower, the “Grantors” and individually, a
“Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(the “Administrative Agent”) for the ratable benefit of the Secured Parties.

W I T N E S S E T H:

WHEREAS, this Security Agreement is entered into in connection with that certain
Credit Agreement dated as of April 18, 2014 (as amended by that certain
Agreement and Amendment No. 1 to Credit Agreement dated as of the date hereof,
and as the same may be further amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the lenders party thereto from time to time (the “Lenders”), and Wells
Fargo Bank, National Association, as Administrative Agent, Issuing Lender and US
Swingline Lender; and

WHEREAS, pursuant to the terms of the Credit Agreement, and in consideration of
the credit extended by the Lenders to the Borrower and the letters of credit
issued by the Issuing Lenders for the account of the Borrower or any Subsidiary
of the Borrower, the Grantors have executed and delivered the Guaranty
Agreement; and

WHEREAS, pursuant to the terms of the Credit Agreement, each Grantor is required
to execute and deliver this Security Agreement; and

WHEREAS, it is in the best interests of each Grantor to execute this Security
Agreement inasmuch as each Grantor will derive substantial direct and indirect
benefits from (i) the transactions contemplated by the Credit Agreement and the
other Credit Documents, (ii) the Financial Contracts entered into by the
Borrower or any other Credit Party with a Swap Counterparty, and (iii) the
Banking Services provided by any of the Banking Services Providers to the
Borrower or any other Credit Party, and each Grantor is willing to execute,
deliver and perform its obligations under this Security Agreement to secure the
Secured Obligations.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees, for the benefit of each
Secured Party, as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Security Agreement, including its preamble and recitals, shall
have the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):

 

Pledge and Security Agreement

Page 1



--------------------------------------------------------------------------------

“Administrative Agent” has the meaning set forth in the preamble.

“Borrower” has the meaning set forth in the preamble.

“Certificated Equipment” means any Equipment the ownership of which is evidenced
by, or under applicable Legal Requirement is required to be, evidenced by a
certificate of title.

“Collateral” has the meaning set forth in Section 2.1(a).

“Collateral Account” has the meaning set forth in Section 4.3(b).

“Computer Hardware and Software Collateral” means (a) all computer and other
electronic data processing hardware, integrated computer systems, central
processing units, memory units, display terminals, printers, features, computer
elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories and all
peripheral devices and other related computer hardware, including all operating
system software, utilities and application programs in whatsoever form owned by
a Grantor or leased or licensed to Grantor, (b) software programs (including
both source code, object code and all related applications and data files),
designed for use on the computers and electronic data processing hardware
described in clause (a) above owned by a Grantor or leased or licensed to a
Grantor, (c) all firmware associated therewith, (d) all documentation (including
flow charts, logic diagrams, manuals, guides, specifications, training
materials, charts and pseudo codes) with respect to such hardware, software and
firmware described in the preceding clauses (a) through (c), and (e) all rights
with respect to all of the foregoing, including copyrights (including renewal
rights) and trade secrets rights, contract rights of a Grantor with respect to
all or any of the foregoing, licenses, options, warranties, service contracts,
program services, test rights, maintenance rights, support rights, improvement
rights, renewal rights and indemnifications and any substitutions, replacements,
improvements, error corrections, updates, additions or model conversions of any
of the foregoing.

“Copyright Collateral” means all copyrights of any Grantor, registered or
unregistered and whether published or unpublished, now or hereafter in force
throughout the world including all of such Grantor’s rights, titles and
interests in and to all copyrights registered in the United States Copyright
Office or anywhere else in the world, including those copyright registrations or
applications therefor set forth in Item C of Schedule III hereto, and
registrations and recordings thereof and all applications for registration
thereof, whether pending or in preparation, all copyright licenses, the right to
sue for past, present and future infringements of any of the foregoing, all
rights corresponding thereto, all extensions and renewals of any thereof and all
proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages and Proceeds of suit, which are owned or licensed by such
Grantor.

“Credit Agreement” has the meaning set forth in the first recital.

“Distributions” means all cash, cash dividends, stock dividends, other
distributions, liquidating dividends, shares of stock resulting from (or in
connection with the exercise of) stock splits, reclassifications, warrants,
options, non-cash dividends, and all other distributions or payments (whether
similar or dissimilar to the foregoing) on or with respect to, or on account of,
any Pledged Interest.

 

Pledge and Security Agreement

Page 2



--------------------------------------------------------------------------------

“Equipment” has the meaning set forth in Section 2.1(a)(i).

“Excluded Collateral” has the meaning set forth in Section 2.1(b).

“Excluded Contract” means any contract (and any contract rights arising
thereunder) to which any of the Grantors is a party on the date hereof or which
is entered into by any Grantor after the date hereof which complies with
Section 6.4 of the Credit Agreement (and the provisions of which are not agreed
to by a Grantor for the purposes of excluding such contract from the Lien
granted hereunder), in any case to the extent (but only to the extent) that a
Grantor is prohibited from granting a security interest in, pledge of, or
charge, mortgage or lien upon any such Property by reason of (a) a negative
pledge, anti-assignment provision or other contractual restriction in existence
on the date hereof or, as to contracts entered into after the date hereof, in
existence in compliance with Section 6.4 of the Credit Agreement (and the
provisions of which are not agreed to by a Grantor for the purposes of excluding
such contract from the Lien granted hereunder), or (b) applicable Legal
Requirement to which such Grantor or such Property is subject; provided,
however, to the extent that (i) either of the prohibitions discussed in clause
(a) and (b) above is ineffective or subsequently rendered ineffective under
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC or under any other Legal
Requirement or is otherwise no longer in effect or enforceable, or (ii) the
applicable Grantor has obtained the consent of the other parties to such
Excluded Contract to the creation of a lien and security interest in, such
Excluded Contract, then such contract (and any contract rights arising
thereunder) shall cease to be an “Excluded Contract” and shall automatically be
subject to the lien and security interests granted hereby and to the terms and
provisions of this Security Agreement as “Collateral”; provided further, that
any proceeds received by any Grantor from the sale, transfer or other
disposition of Excluded Contracts shall constitute Collateral unless any
Property constituting such proceeds are themselves subject to the exclusions set
forth above or otherwise constitute Excluded Collateral.

“Excluded Foreign Stock” means the Equity Interests issued by Foreign
Subsidiaries other than (a) 65% of the Voting Securities issued by a First Tier
Foreign Subsidiary and (b) 100% of Equity Interests issued by a First Tier
Foreign Subsidiary that are not Voting Securities.

“Excluded Governmental Approvals” means any Governmental Approval to the extent
(but only to the extent) that a Grantor is prohibited from granting a security
interest in, pledge of, or charge, mortgage or lien upon any such Property by
reason of (a) a negative pledge, anti-assignment provision or other contractual
restriction or (b) applicable Legal Requirement to which such Grantor or such
Property is subject; provided, however, to the extent that (i) either of the
prohibitions discussed in clause (a) and (b) above is ineffective or
subsequently rendered ineffective under Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC or under any other Legal Requirement or is otherwise no longer in effect
or enforceable, or (ii) the applicable Grantor has obtained the consent of the
applicable Governmental Authority to the creation of a lien and security
interest in, such Excluded Governmental Approval, then such Governmental
Approval shall cease to be an “Excluded Governmental Approval” and shall
automatically be subject to the lien and security interests granted hereby and
to the terms and provisions of this Security Agreement as “Collateral”; provided
further, that any proceeds received by any Grantor from the sale, transfer or
other disposition of Excluded Governmental Approval shall constitute Collateral
unless any Property constituting such proceeds are themselves subject to the
exclusions set forth above or otherwise constitute Excluded Collateral.

 

Pledge and Security Agreement

Page 3



--------------------------------------------------------------------------------

“Excluded Perfection Collateral” shall mean, unless otherwise elected by the
Administrative Agent during the continuance of an Event of Default, collectively
(a) Certificated Equipment, (b) deposit accounts, commodities accounts and
securities accounts to the extent an Account Control Agreement is not required
under this Agreement and such account does not hold US Available Funds, and
(c) any other type of Property constituting Collateral (i) in which a security
interest cannot be perfected by the filing of a financing statement under the
UCC, and (ii) with respect to which the Administrative Agent has determined, in
its reasonable discretion that the cost of perfecting a security interest in
such Property is excessive in relation to the value of the Lien to be afforded
thereby.

“Excluded PMSI Collateral” means any Property and proceeds thereof (including
insurance proceeds) of a Grantor that is now or hereafter subject to a Lien
securing purchase money debt or a Capital Lease obligation to the extent (and
only to the extent) that (a) the Indebtedness associated with such Lien is
permitted under Section 6.2(e) of the Credit Agreement, and (b) the documents
evidencing such purchase money debt or Capital Lease obligation prohibit or
restrict the granting of a Lien in such Property; provided, however, to the
extent that either of the prohibitions discussed in clause (a) and (b) above is
ineffective or subsequently rendered ineffective under Sections 9-406, 9-407,
9-408 or 9-409 of the UCC or under any other Legal Requirement or is otherwise
no longer in effect, then such Property and proceeds thereof shall cease to be
“Excluded PMSI Collateral” and shall automatically be subject to the lien and
security interests granted hereby and to the terms and provisions of this
Security Agreement as “Collateral”; provided further, that any proceeds received
by any Grantor from the sale, transfer or other disposition of Excluded PMSI
Collateral shall constitute Collateral unless any Property constituting such
proceeds are themselves subject to the exclusions set forth above or otherwise
constitute Excluded Collateral.

“Excluded Trademark Collateral” means all United States intent to use trademark
applications with respect to which the grant of a security interest therein
would impair the validity or enforceability of said intent to use trademark
application under federal law; provided, however, to the extent that such
applicable law is no longer in effect, then such trademark application shall
cease to be an “Excluded Trademark Collateral” and shall automatically be
subject to the lien and security interests granted hereby and to the terms and
provisions of this Security Agreement as “Collateral”; provided further, that
any proceeds received by any Grantor from the sale, transfer or other
disposition of Excluded Trademark Collateral shall constitute Collateral unless
any Property constituting such proceeds are themselves subject to the exclusions
set forth above or otherwise constitute Excluded Collateral.

“General Intangibles” means all “general intangibles” and all “payment
intangibles”, each as defined in the UCC, and shall include all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations and all Intellectual Property Collateral
(in each case, regardless of whether characterized as general intangibles under
the UCC).

“Governmental Approval” has the meaning set forth in Section 2.1(a)(vi).

“Grantor” has the meaning set forth in the preamble.

“Indemnitee” has the meaning set forth in Section 6.3(a).

 

Pledge and Security Agreement

Page 4



--------------------------------------------------------------------------------

“Intellectual Property Collateral” means, collectively, the Computer Hardware
and Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral and the Trade Secrets Collateral.

“Inventory” has the meaning set forth in Section 2.1(a)(ii).

“Lenders” has the meaning set forth in the first recital.

“Patent Collateral” means (a) all inventions and discoveries, whether patentable
or not, all letters patent and applications for letters patent throughout the
world, including those patents and patent applications referred to in Item A of
Schedule III hereto, (b) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations of any of the
items described in clause (a), (c) all patent licenses, and other agreements
providing any Grantor with the right to use any items of the type referred to in
clauses (a) and (b) above, and (d) all proceeds of, and rights associated with,
the foregoing (including licenses, royalties income, payments, claims, damages
and proceeds of infringement suits), the right to sue third parties for past,
present or future infringements of any patent or patent application, and for
breach or enforcement of any patent license.

“Pledged Interests” means all Equity Interests or other ownership interests of
any Pledged Interests Issuer, including those described in Item A of Schedule I
hereto; all registrations, certificates, articles, by-laws, regulations, limited
liability company agreements or constitutive agreements governing or
representing any such interests; all options and other rights, contractual or
otherwise, at any time existing with respect to such interests, as such
interests are amended, modified, or supplemented from time to time, and together
with any interests in any Pledged Interests Issuer taken in extension or renewal
thereof or substitution therefor.

“Pledged Interests Issuer” means each Person identified in Item A of Schedule I
hereto as the issuer of the Pledged Interests identified opposite the name of
such Person.

“Pledged Note Issuer” means each Person identified in Item B of Schedule I
hereto as the issuer of the Pledged Notes identified opposite the name of such
Person.

“Pledged Notes” means all promissory notes of any Pledged Note Issuer (each such
note being payable to one or more Grantors) evidencing Debt incurred pursuant to
Section 6.2(c) of the Credit Agreement in form and substance reasonably
satisfactory to the Administrative Agent delivered by any Grantor to the
Administrative Agent as Pledged Property hereunder, as such promissory notes, in
accordance with Section 7.3, are amended, modified or supplemented from time to
time and together with any promissory note of any Pledged Note Issuer taken in
extension or renewal thereof or substitution therefor.

“Pledged Property” means all Pledged Notes, Pledged Interests, all assignments
of any amounts due or to become due with respect to the Pledged Interests, all
other instruments which are now being delivered by any Grantor to the
Administrative Agent or may from time to time hereafter be delivered by any
Grantor to the Administrative Agent for the purpose of pledging under this
Security Agreement or any other Credit Document, and all proceeds of any of the
foregoing.

 

Pledge and Security Agreement

Page 5



--------------------------------------------------------------------------------

“Receivables” has the meaning set forth in Section 2.1(a)(iii).

“Related Contracts” has the meaning set forth in Section 2.1(a)(iii).

“Security Agreement” has the meaning set forth in the preamble.

“Security Termination” means the occurrence of each of the following:
(a) termination of the Credit Agreement, (b) termination of all Financial
Contracts with Swap Counterparties (other than Financial Contracts as to which
arrangements satisfactory to the applicable Swap Counterparty in its sole
discretion have been made), (c) termination of all Letters of Credit (other than
Letters of Credit as to which other arrangements reasonably satisfactory to the
applicable Issuing Lender have been made), and (d) the payment in full of all
outstanding Advances, Letter of Credit Obligations (other than with respect to
Letters of Credit as to which other arrangements reasonably satisfactory to the
applicable Issuing Lender have been made) and all other Secured Obligations
(other than (i) contingent obligations for indemnities or other similar amounts
as to which no claim has been made, and (ii) obligations under Financial
Contracts and Banking Services Obligations as to which arrangements satisfactory
to the applicable Secured Party have been made in its sole discretion).

“Termination Date” means the date on which Security Termination occurs.

“Trademark Collateral” means (a) (i) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, certification marks, collective marks, logos and other source or
business identifiers, and all goodwill of the business associated therewith, now
existing or hereafter adopted or acquired, including those trademarks referred
to in Item B of Schedule III hereto, whether currently in use or not, all
registrations and recordings thereof and all applications in connection
therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any office or agency of the United States of America, or
any State thereof or any other country or political subdivision thereof or
otherwise, and all common-law rights relating to the foregoing, and (ii) the
right to obtain all reissues, extensions or renewals of the foregoing
(collectively referred to as the “Trademark”), (b) all trademark licenses for
the grant by or to any Grantor of any right to use any trademark, (c) all of the
goodwill of the business connected with the use of, and symbolized by the items
described in, clause (a), and to the extent applicable, clause (b), (d) the
right to sue third parties for past, present and future infringements of any
Trademark Collateral described in clause (a) and, to the extent applicable,
clause (b), and (e) all Proceeds of, and rights associated with, the foregoing,
including any claim by any Grantor against third parties for past, present or
future infringement or dilution of any Trademark, Trademark registration or
Trademark license, or for any injury to the goodwill associated with the use of
any such Trademark or for breach or enforcement of any Trademark license and all
rights corresponding thereto throughout the world.

“Trade Secrets Collateral” means all common law and statutory trade secrets and
all other confidential, proprietary or useful information and all know-how
obtained by or used in or contemplated at any time for use in the business of
any Grantor, and any patent applications in preparation for filing (all of the
foregoing being collectively called a “Trade Secret”), including all documents
and things embodying, incorporating or referring in any way to such Trade
Secret, all Trade Secret licenses, and including the right to sue for and to
enjoin and to collect damages for the actual or threatened misappropriation of
any Trade Secret and for the breach or enforcement of any such Trade Secret
license.

 

Pledge and Security Agreement

Page 6



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code, as in effect in the State of New York,
as the same may be amended from time to time.

SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, capitalized terms used in this Security
Agreement, including its preamble and recitals, have the meanings provided in
the Credit Agreement.

SECTION 1.3. UCC Definitions. Unless otherwise defined herein or the context
otherwise requires, terms for which meanings are provided in the UCC are used in
this Security Agreement, including its preamble and recitals, with such
meanings.

SECTION 1.4. Miscellaneous. Article, Section, Schedule, and Exhibit references
are to Articles and Sections of and Schedules and Exhibits to this Security
Agreement, unless otherwise specified. All references to instruments, documents,
contracts, and agreements (including this Security Agreement) are references to
such instruments, documents, contracts, and agreements as the same may be
amended, supplemented, and otherwise modified from time to time, unless
otherwise specified and shall include all schedules and exhibits thereto unless
otherwise specified. The words “hereof”, “herein”, and “hereunder” and words of
similar import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Security Agreement as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Security Agreement and shall not be used in the
interpretation of any provision of this Security Agreement.

ARTICLE II

SECURITY INTEREST

SECTION 2.1. Grant of Security Interest.

(a) Each Grantor hereby pledges, hypothecates, assigns, charges, mortgages,
delivers, and transfers to the Administrative Agent, for the ratable benefit of
each Secured Party, and hereby grants to the Administrative Agent, for the
ratable benefit of each Secured Party, a continuing security interest in all of
such Grantor’s right, title and interest in, to and under, all of the following,
whether now owned or hereafter acquired by such Grantor, and wherever located
and whether now owned or hereafter existing or arising (collectively, the
“Collateral”):

(i) all equipment in all of its forms (including all drilling platforms and rigs
and remotely operated vehicles, trenchers, and other equipment used by any
Grantor, vehicles, motor vehicles, rolling stock, vessels, and aircraft) of such
Grantor, wherever located, and all surface or subsurface machinery, equipment,
facilities, supplies, or other tangible personal property, including tubing,
rods, pumps, pumping units and engines, pipe, pipelines, meters, apparatus,
boilers, compressors, liquid extractors, connectors, valves, fittings, power
plants, poles, lines, cables, wires, transformers, starters and controllers,
machine shops, tools, machinery and parts, storage yards and equipment

 

Pledge and Security Agreement

Page 7



--------------------------------------------------------------------------------

stored therein, buildings and camps, telegraph, telephone, and other
communication systems, loading docks, loading racks, and shipping facilities,
and any manuals, instructions, blueprints, computer software (including software
that is imbedded in and part of the equipment), and similar items which relate
to the above, and any and all additions, substitutions and replacements of any
of the foregoing, wherever located together with all improvements thereon and
all attachments, components, parts, equipment and accessories installed thereon
or affixed thereto (any and all of the foregoing being the “Equipment”);

(ii) all inventory in all of its forms of such Grantor, wherever located,
including (A) all oil, gas, or other hydrocarbons and all products and
substances derived therefrom, all raw materials and work in process therefore,
finished goods thereof, and materials used or consumed in the manufacture or
production thereof, (B) all documents of title covering any inventory, including
work in process, materials used or consumed in any Grantor’s business, now owned
or hereafter acquired or manufactured by any Grantor and held for sale in the
ordinary course of its business, (C) all goods in which such Grantor has an
interest in mass or a joint or other interest or right of any kind (including
goods in which such Grantor has an interest or right as consignee), (D) all
goods which are returned to or repossessed by such Grantor, and all accessions
thereto, products thereof and documents therefore, and (E) any other item
constituting “inventory” under the UCC (any and all such inventory, materials,
goods, accessions, products and documents being the “Inventory”);

(iii) all accounts, money, payment intangibles, deposit accounts (including the
Collateral Accounts and all amounts on deposit therein and all cash equivalent
investments carried therein and all proceeds thereof), contracts, contract
rights, all rights constituting a right to the payment of money, chattel paper,
documents, documents of title, instruments, and General Intangibles of such
Grantor, whether or not earned by performance or arising out of or in connection
with the sale or lease of goods or the rendering of services, including all
moneys due or to become due in repayment of any loans or advances, and all
rights of such Grantor now or hereafter existing in and to all security
agreements, guaranties, leases, agreements and other contracts securing or
otherwise relating to any such accounts, money, payment intangibles, deposit
accounts, contracts, contract rights, rights to the payment of money, chattel
paper, documents, documents of title, instruments, and General Intangibles (any
and all such accounts, money, payment intangibles, deposit accounts, contracts,
contract rights, rights to the payment of money, chattel paper, documents,
documents of title, instruments, and General Intangibles being the
“Receivables”, and any and all such security agreements, guaranties, leases,
agreements and other contracts being the “Related Contracts”);

(iv) all Intellectual Property Collateral of such Grantor;

(v) all books, correspondence, credit files, records, invoices, tapes, cards,
computer runs, writings, data bases, information in all forms, paper and
documents and other property relating to, used or useful in connection with,
evidencing, embodying, incorporating or referring to, any of the foregoing in
this Section 2.1(a);

 

Pledge and Security Agreement

Page 8



--------------------------------------------------------------------------------

(vi) all governmental approvals, permits, licenses, authorizations, consents,
rulings, tariffs, rates, certifications, waivers, exemptions, filings, claims,
orders, judgments and decrees and other Legal Requirements (each a “Governmental
Approval”);

(vii) all interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements, and all other agreements or arrangements
designed to protect such Grantor against fluctuations in interest rates or
currency exchange rates and all commodity hedge, commodity swap, exchange,
forward, future, floor, collar or cap agreements, fixed price agreements and all
other agreements or arrangements designed to protect such Grantor against
fluctuations in commodity prices (including any Financial Contract);

(viii) to the extent not included in the foregoing, all bank accounts,
investment property, fixtures, supporting obligations, and goods;

(ix) all Pledged Interests, Pledged Notes, and any other Pledged Property and
all Distributions, interest, and other payments and rights with respect to such
Pledged Property;

(x) (A) all policies of insurance now or hereafter held by or on behalf of such
Grantor, including casualty, liability, key man life insurance, business
interruption, foreign credit insurance, and any title insurance, (B) all
proceeds of insurance, and (C) all rights, now or hereafter held by such Grantor
to any warranties of any manufacturer or contractor of any other Person;

(xi) all accessions, substitutions, replacements, products, offspring, rents,
issues, profits, returns, income and proceeds of and from any and all of the
foregoing Collateral (including proceeds which constitute property of the types
described in sub-clauses (i), (ii), (iii), (iv), (v), (vi), (vii), (viii),
(ix) and (x) and proceeds deposited from time to time in any lock boxes of such
Grantor, and, to the extent not otherwise included, all payments and proceeds
under insurance (whether or not the Administrative Agent is the loss payee
thereof), or any condemnation award, indemnity, warranty or guaranty, payable by
reason of loss or damage to or otherwise with respect to any of the Collateral);

(xii) any and all Liens and security interests (together with the documents
evidencing such security interests) granted to such Grantor by an obligor to
secure such obligor’s obligations owing under any Instrument, Chattel Paper, or
contract that is pledged hereunder or with respect to which a security interest
in such Grantor’s rights in such Instrument, Chattel Paper, or contract is
granted hereunder;

(xiii) any and all guaranties given by any Person for the benefit of such
Grantor which guarantees the obligations of an obligor under any Instrument,
Chattel Paper, or contract, which are pledged hereunder; and

(xiv) all of such Grantor’s other property and rights of every kind and
description and interests therein, including all other “Accounts”, “Certificated
Securities”, “Chattel Paper”, “Commodity Accounts”, “Commodity Contracts”,
“Deposit Accounts”,

 

Pledge and Security Agreement

Page 9



--------------------------------------------------------------------------------

“Documents”, “Equipment”, “Fixtures”, “General Intangibles”, “Goods”,
“Instruments”, “Inventory”, “Investment Property”, “Money”, “Payment
Intangibles”, “Proceeds”, “Securities”, “Securities Accounts”, “Security
Entitlements”, “Supporting Obligations” and “Uncertificated Securities” as such
terms are defined in the UCC;

(b) Notwithstanding anything to the contrary contained in Section 2.1(a) and
other than to the extent set forth in this Section 2.1(b), the following
property shall be excluded from the lien and security interest granted hereunder
(and shall, as applicable, not be included as “Accounts”, “Certificated
Securities”, “Chattel Paper”, “Collateral”, “Commodity Accounts”, “Commodity
Contracts”, “Deposit Accounts”, “Documents”, “Equipment”, “Fixtures”, “General
Intangibles”, “Goods”, “Instruments”, “Inventory”, “Investment Property”,
“Money”, “Payment Intangibles”, “Proceeds”, “Securities”, “Securities Accounts”,
“Security Entitlements”, “Supporting Obligations” or “Uncertificated Securities”
for purposes of this Security Agreement) (collectively, the “Excluded
Collateral”):

(i) commercial tort claims;

(ii) letter of credit rights;

(iii) Excluded Contracts;

(iv) Excluded Governmental Approvals;

(v) Excluded PMSI Collateral;

(vi) Excluded Foreign Stock; and

(vii) Excluded Trademark Collateral;

provided, however, that (x) the exclusion from the Lien and security interest
granted by any Grantor hereunder of any Excluded Collateral shall not limit,
restrict or impair the grant by such Grantor of the Lien and security interest
in any accounts or receivables arising under any such Excluded Collateral or any
payments due or to become due thereunder unless the conditions in effect which
qualify such Property as Excluded Collateral applies with respect to such
accounts and receivables and (y) any proceeds received by any Grantor from the
sale, transfer or other disposition of Excluded Collateral shall constitute
Collateral unless the conditions in effect which qualify such Property as
Excluded Collateral applies with respect to such proceeds.

SECTION 2.2. Security for Obligations.

(a) This Security Agreement, and the Collateral in which the Administrative
Agent for the benefit of the Secured Parties is granted a security interest
hereunder by each Grantor, secures the prompt and payment in full in cash and
performance of all Secured Obligations.

(b) Notwithstanding anything contained herein to the contrary, it is the
intention of each Grantor, the Administrative Agent and the other Secured
Parties that the amount of the Secured Obligations secured by each Grantor’s
interests in any of its Property

 

Pledge and Security Agreement

Page 10



--------------------------------------------------------------------------------

shall be in, but not in excess of, the maximum amount permitted by fraudulent
conveyance, fraudulent transfer and other similar law, rule or regulation of any
Governmental Authority applicable to such Grantor. Accordingly, notwithstanding
anything to the contrary contained in this Security Agreement or in any other
agreement or instrument executed in connection with the payment of any of the
Secured Obligations, the amount of the Secured Obligations secured by each
Grantor’s interests in any of its Property pursuant to this Security Agreement
shall be limited to an aggregate amount equal to the largest amount that would
not render such Grantor’s obligations hereunder or the Liens and security
interest granted to the Administrative Agent hereunder subject to avoidance
under Section 548 of the United States Bankruptcy Code or any comparable
provision of any other applicable law.

SECTION 2.3. Continuing Security Interest; Transfer of Advances; Reinstatement.
This Security Agreement shall create continuing security interests in the
Collateral and shall (a) except as otherwise provided in the Credit Agreement,
remain in full force and effect until the Termination Date, (b) be binding upon
each Grantor and its successors, transferees and assigns, and (c) inure,
together with the rights and remedies of the Administrative Agent hereunder, to
the benefit of the Administrative Agent and each other Secured Party and its
respective permitted successors, transferees and assigns, subject to the
limitations as set forth in the Credit Agreement. Without limiting the
generality of the foregoing clause (c), any Lender may assign or otherwise
transfer (in whole or in part) any Note or any Advance held by it as provided in
Section 9.6 of the Credit Agreement, and any successor or assignee thereof shall
thereupon become vested with all the rights and benefits in respect thereof
granted to such Secured Party under any Credit Document (including this Security
Agreement), or otherwise, subject, however, to any contrary provisions in such
assignment or transfer, and as applicable to the provisions of Section 9.6 and
Article 8 of the Credit Agreement. If at any time all or any part of any payment
theretofore applied by the Administrative Agent or any other Secured Party to
any of the Secured Obligations is or must be rescinded or returned by the
Administrative Agent or any such Secured Party for any reason whatsoever
(including the insolvency, bankruptcy, reorganization or other similar
proceeding of any Grantor or any other Person), such Secured Obligations shall,
for purposes of this Security Agreement, to the extent that such payment is or
must be rescinded or returned, be deemed to have continued to be in existence,
notwithstanding any application by the Administrative Agent or such Secured
Party or any termination agreement or release provided to any Grantor, and this
Security Agreement shall continue to be effective or reinstated, as the case may
be, as to such Secured Obligations, all as though such application by the
Administrative Agent or such Secured Party had not been made.

SECTION 2.4. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein, and will
perform all of its duties and obligations under such contracts and agreements to
the same extent as if this Security Agreement had not been executed, (b) the
exercise by the Administrative Agent of any of its rights hereunder shall not
release any Grantor from any of its duties or obligations under any such
contracts or agreements included in the Collateral, and (c) neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under any contracts or agreements included in the Collateral by reason
of this Security Agreement, nor shall the Administrative Agent nor any Secured
Party be obligated to perform any of the obligations or duties of any Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

 

Pledge and Security Agreement

Page 11



--------------------------------------------------------------------------------

SECTION 2.5. Delivery of Pledged Property; Instruments and Tangible Chattel
Paper. All certificates or instruments representing or evidencing (i) all
Pledged Interests and Pledged Notes and (ii) other Collateral consisting of
Instruments and Tangible Chattel Paper individually evidencing amounts payable
in excess of $1,000,000, or collectively, evidencing amounts payable in excess
of $5,000,000, shall be delivered to and held by or on behalf of (or in the case
of the Pledged Notes, endorsed to the order of) the Administrative Agent
pursuant hereto, shall be in suitable form for transfer by delivery, and shall
be accompanied by all necessary endorsements or instruments of transfer or
assignment, duly executed in blank. To the extent any of the Collateral
constitutes an “uncertificated security” (as defined in Section 8-102(a)(18) of
the UCC) or a “security entitlement” (as defined in Section 8-102(a)(17) of the
UCC), then at the Administrative Agent’s request and its determination that such
Property is not Excluded Perfection Collateral, the applicable Grantor shall
take and cause the appropriate Person (including any issuer, entitlement holder
or securities intermediary thereof) to take all actions necessary to grant
“control” (as defined in 8-106 of the UCC) to the Agent (for the benefit of the
Secured Parties) over such Collateral.

SECTION 2.6. Distributions on Pledged Interests. In the event that any
Distribution with respect to any Pledged Interest pledged hereunder is permitted
to be paid (in accordance with Section 6.6 of the Credit Agreement), such
Distribution or payment may be paid directly to the applicable Grantor. If any
Distribution is made in contravention of Section 6.6 of the Credit Agreement,
the applicable Grantor shall hold the same segregated and in trust for the
Administrative Agent until paid to the Administrative Agent in accordance with
Section 4.1(e).

SECTION 2.7. Security Interest Absolute, etc. This Security Agreement shall in
all respects be a continuing, absolute, unconditional and irrevocable grant of
security interest, and shall remain in full force and effect until the
Termination Date. All rights of the Secured Parties and the security interests
granted to the Administrative Agent (for its benefit and the ratable benefit of
each other Secured Party) hereunder, and all obligations of each Grantor
hereunder, shall, in each case, be absolute, unconditional and irrevocable
irrespective of (a) any lack of validity, legality or enforceability of any
Credit Document, (b) the failure of any Secured Party (i) to assert any claim or
demand or to enforce any right or remedy against any Grantor or any other Person
under the provisions of any Credit Document or otherwise, or (ii) to exercise
any right or remedy against any other guarantor of, or collateral securing, any
Secured Obligations, (c) any change in the time, manner or place of payment of,
or in any other term of, all or any part of the Secured Obligations, or any
other extension, compromise or renewal of any Secured Obligations, (d) any
reduction, limitation, impairment or termination of any Secured Obligations
(except in the case of the occurrence of the Termination Date) for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to (and each Grantor hereby waives any right to or claim
of) any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Secured
Obligations or otherwise, (e) any amendment to, rescission, waiver, or other
modification of, or any consent to or departure from, any of the terms of any
Credit Document, (f) any addition, exchange or release of any Collateral of the
Secured Obligations, or any

 

Pledge and Security Agreement

Page 12



--------------------------------------------------------------------------------

surrender or non-perfection of any collateral, or any amendment to or waiver or
release or addition to, or consent to or departure from, any other guaranty held
by any Secured Party securing any of the Secured Obligations, or (g) any other
circumstance which might otherwise constitute a defense available to, or a legal
or equitable discharge of, any Grantor or any other Credit Party, any surety or
any guarantor.

SECTION 2.8. Waiver of Subrogation. Until 91 days after the Termination Date,
each Grantor hereby irrevocably waives any claim or other rights which it may
now or hereafter acquire against any Credit Party that arise from the existence,
payment, performance or enforcement of such Grantor’s obligations under this
Security Agreement or any other Credit Document, including any right of
subrogation, reimbursement, exoneration or indemnification, any right to
participate in any claim or remedy of any Secured Party against any Credit Party
or any collateral which any Secured Party now has or hereafter acquires, whether
or not such claim, remedy or right arises in equity, or under contract, statute
or common law, including the right to take or receive from any Credit Party,
directly or indirectly, in cash or other property or by set-off or in any
manner, payment or security on account of such claim or other rights. If any
amount shall be paid to any Grantor in violation of the preceding sentence and
the Termination Date shall not have occurred, then such amount shall be deemed
to have been paid to such Grantor for the benefit of, and held in trust for, the
Administrative Agent (on behalf of the Secured Parties), and shall forthwith be
paid to the Administrative Agent to be credited and applied upon the Secured
Obligations, whether matured or unmatured. Each Grantor acknowledges that it
will receive direct and indirect benefits from the financing arrangements
contemplated by the Credit Agreement and that the waiver set forth in this
Section 2.8 is knowingly made in contemplation of such benefits.

SECTION 2.9. Election of Remedies. Except as otherwise provided in the Credit
Agreement, if any Secured Party may, under applicable law, proceed to realize
its benefits under any of this Security Agreement or the other Credit Documents
giving any Secured Party a Lien upon any Collateral, either by judicial
foreclosure or by non-judicial sale or enforcement, such Secured Party may, at
its sole option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Security Agreement. If, in
the exercise of any of its rights and remedies, any Secured Party shall forfeit
any of its rights or remedies, including its right to enter a deficiency
judgment against any Credit Party or any other Person, whether because of any
applicable laws pertaining to “election of remedies” or the like, each Grantor
hereby consents to such action by such Secured Party and waives any claim based
upon such action, to the extent not prohibited by any Legal Requirement, even if
such action by such Secured Party shall result in a full or partial loss of any
rights of subrogation that such Grantor might otherwise have had but for such
action by such Secured Party.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce the Secured Parties to enter into the Credit Agreement and
make Advances thereunder and for the Issuing Lenders to issue Letters of Credit
thereunder, and to induce the Secured Parties to enter into Financial Contracts
and provide Banking Services, each Grantor represents and warrants unto each
Secured Party as set forth in this Article.

 

Pledge and Security Agreement

Page 13



--------------------------------------------------------------------------------

SECTION 3.1. Ownership, No Liens, etc. Such Grantor is the legal and beneficial
owner of, and has good title to (and has full right and authority to pledge,
grant and assign) the Collateral, free and clear of all Liens, except for any
Lien that is a Permitted Lien. No effective UCC financing statement or other
filing similar in effect covering all or any part of the Collateral is on file
in any recording office, except those filed in favor of the Administrative Agent
relating to this Security Agreement, Permitted Liens or as to which a
termination statement relating to such UCC financing statement or other
instrument has been duly authorized to be filed on the date hereof. This
Security Agreement creates a valid security interest in the Collateral, securing
the payment of the Secured Obligations, and, except for (a) the proper filing of
the applicable financing statements with the filing offices listed on Item A-1
of Schedule II attached hereto, (b) the recordation of security agreements with
the U.S. Patent and Trademark Office and the U.S. Copyright Office, (c) taking
possession of any Pledged Property with necessary endorsements, and (d) the
notation of the Administrative Agent’s security interest on the certificate of
title for Certificated Equipment that does not constitute Excluded Perfection
Collateral, all filings and other actions necessary to perfect and protect such
security interest in the Collateral (other than, as to perfection, any Excluded
Perfection Collateral) have been duly taken and, subject to Permitted Liens,
such security interest shall be a first priority security interest.

SECTION 3.2. As to Equity Interests of the Subsidiaries, Investment Property.

(a) With respect to the Pledged Interests, all such Pledged Interests (i) other
than with respect to Pledged Interests in limited liability companies and
partnerships, are duly authorized and validly issued, fully paid and
non-assessable, and (ii) unless otherwise noted on Schedule I, are represented
by a certificate.

(b) With respect to the Pledged Interests, no such Pledged Interests (i) are
dealt in or traded on securities exchanges or in securities markets, or (ii) are
held in a Securities Account, except, with respect to this clause (b), Pledged
Interests (A) for which the Administrative Agent is the registered owner or
(B) with respect to which the Pledged Interests Issuer has agreed in an
authenticated record with such Grantor and the Administrative Agent to comply
with any instructions of the Administrative Agent without the consent of such
Grantor.

(c) Such Grantor has delivered all Certificated Securities constituting
Collateral held by such Grantor on the date hereof to the Administrative Agent,
together with duly executed undated blank stock powers, or other equivalent
instruments of transfer reasonably acceptable to the Administrative Agent.

(d) With respect to Uncertificated Securities constituting Collateral owned by
such Grantor on the date hereof, such Grantor has caused the Pledged Interests
Issuer or other issuer thereof either (i) to register the Administrative Agent
as the registered owner of such security, or (ii) to agree in an authenticated
record with such Grantor and the Administrative Agent that such Pledged
Interests Issuer or other issuer will comply with instructions with respect to
such security originated by the Administrative Agent without further consent of
such Grantor.

(e) The percentage of the issued and outstanding Pledged Interests of each
Pledged Interests Issuer pledged by such Grantor hereunder is as set forth on
Schedule I and the percentage of the total membership, partnership and/or other
Equity Interests in the Pledged

 

Pledge and Security Agreement

Page 14



--------------------------------------------------------------------------------

Interests Issuer is indicated on Schedule I, in each case, as such Schedule I
may be supplemented from time to time pursuant to the terms hereof. All of the
Pledged Interests constitute one hundred percent (100%) of such Grantor’s
interest in the applicable Pledged Interests Issuer, except in the case of the
Pledged Interests that are issued by First-Tier Foreign Subsidiaries with
respect to which such Grantor has pledged (i) sixty-five percent (65%) of the
outstanding Voting Securities issued by such First Tier Foreign Subsidiaries and
(ii) one hundred percent (100%) of all Equity Interests issued by such First
Tier Foreign Subsidiaries that are not Voting Securities, in any case, as
indicated on Schedule I.

(f) There are no outstanding rights, rights to subscribe, options, warrants or
convertible securities outstanding or any other rights outstanding whereby any
Person would be entitled to acquire shares, member interests or units of any
Pledged Interests Issuer other than (i) as to Pledged Interests Issuers that are
not Subsidiaries or (ii) such rights that constitute Collateral.

(g) In the case of each Pledged Note, all of such Pledged Notes have been duly
authorized, executed, endorsed, issued and delivered, and are the legal, valid
and binding obligation of the issuers thereof, and, as of the date hereof, are
not in default.

SECTION 3.3. Grantor’s Name, Location, etc.

(a) Other than as otherwise permitted pursuant to any Credit Document, (i) the
jurisdiction in which such Grantor is located for purposes of Sections 9-301 and
9-307 of the UCC is set forth in Item A-1 of Schedule II hereto, (ii) as of the
date hereof or such later date on which such Grantor joins this Security
Agreement, the place of business of such Grantor or, if such Grantor has more
than one place of business, the chief executive office of such Grantor and the
office where such Grantor keeps its records concerning the Receivables, is set
forth in Item A-2 of Schedule II hereto, and (iii) such Grantor’s federal
taxpayer identification number is set forth in Item A-3 of Schedule II hereto.

(b) Within the past five years, such Grantor has not been known by any legal
name different from the one set forth on the signature page hereto, nor has such
Grantor been the subject of any merger or other corporate reorganization, except
as set forth in Item B of Schedule II hereto.

(c) None of the Receivables in excess of $5,000,000 is evidenced by a promissory
note or other instrument other than a promissory note or instrument that has
been delivered to the Administrative Agent (with appropriate endorsements).

(d) As of the date hereof or such later date on which such Grantor joins this
Security Agreement, the name set forth on the signature page attached hereto
(or, if applicable, the signature page to the supplement document pursuant to
which such Grantor joins this Security Agreement) is the true and correct legal
name (as defined in the UCC) of such Grantor.

SECTION 3.4. Possession of Inventory; Control. Such Grantor has exclusive
possession and control, subject to Permitted Liens, of the Equipment and
Inventory, except as otherwise required, necessary or customary in the ordinary
course of its business. Such Grantor has not consented to, and is otherwise
unaware of, any Person (other than, if applicable, the

 

Pledge and Security Agreement

Page 15



--------------------------------------------------------------------------------

Administrative Agent pursuant to Section 4.3(b) or Section 4.1(b)(i) hereof)
having control (within the meaning of Section 9-104 or Section 8-106 of the UCC)
over any Collateral, or any other interest in any of such Grantor’s rights in
respect thereof other than, with respect to Deposit Accounts and Securities
Accounts, as to Liens permitted under Section 6.1(e) and (f) of the Credit
Agreement.

SECTION 3.5. Pledged Property, Instruments and Tangible Chattel Paper. Such
Grantor has, contemporaneously herewith, delivered (or will deliver as required
herein) to the Administrative Agent possession of all originals of all
certificates or instruments representing or evidencing (i) any Pledged Interests
and Pledged Notes, and (ii) other Collateral consisting of Instruments and
Tangible Chattel Paper individually evidencing amounts payable in excess of
$1,000,000, or collectively, evidencing amounts payable in excess of $5,000,000,
owned or held by such Grantor (duly endorsed, in blank, if requested by the
Administrative Agent).

SECTION 3.6. Intellectual Property Collateral. Such Grantor represents that
except for any Patent Collateral, Trademark Collateral, and Copyright Collateral
specified in Item A, Item B and Item C, respectively, of Schedule III hereto,
and any and all Trade Secrets Collateral, as of the date hereof, such Grantor
does not own and has no interests in any other Intellectual Property Collateral
material to the operations or business of such Grantor, other than the Computer
Hardware and Software Collateral. Such Grantor further represents and warrants
that, with respect to all Intellectual Property Collateral material to the
conduct of such Grantor’s business (a) such Intellectual Property Collateral is
valid, subsisting, unexpired and enforceable and has not been abandoned or
adjudged invalid or unenforceable, in whole or in part, (b) other than with
respect to Intellectual Property Collateral licensed to it, such Grantor is the
sole and exclusive owner of the right, title and interest in and to such
Intellectual Property Collateral, subject to Permitted Liens, and, to such
Grantor’s knowledge, no claim has been made that the use of such Intellectual
Property Collateral does or may, conflict with, infringe, misappropriate,
dilute, misuse or otherwise violate any of the rights of any third party in any
material respects, (c) such Grantor has made all necessary filings and
recordations to protect its interest in such Intellectual Property Collateral,
including recordations of any of its interests in the Patent Collateral and
Trademark Collateral in the United States Patent and Trademark Office and, if
requested by the Administrative Agent, in corresponding offices throughout the
world, and its claims to the Copyright Collateral in the United States Copyright
Office and, if requested by the Administrative Agent, in corresponding offices
throughout the world, (d) such Grantor has taken all reasonable steps to
safeguard its material Trade Secrets Collateral and to its knowledge none of
such Trade Secrets Collateral of such Grantor has been used, divulged, disclosed
or appropriated for the benefit of any other Person other than such Grantor, the
Borrower or any Subsidiary thereof, (e) to such Grantor’s knowledge, no third
party is infringing upon any such Intellectual Property Collateral owned or used
by such Grantor in any material respect, or any of its respective licensees,
(f) no settlement or consents, covenants not to sue, nonassertion assurances, or
releases have been entered into by such Grantor or to which such Grantor is
bound that adversely affects its rights to own or use any such Intellectual
Property Collateral, and (g) the consummation of the transactions contemplated
by the Credit Agreement and this Security Agreement will not result in the
termination or material impairment of any material portion of such Intellectual
Property Collateral.

 

Pledge and Security Agreement

Page 16



--------------------------------------------------------------------------------

SECTION 3.7. Authorization, Approval, etc. Except as have been obtained or made
and are in full force and effect, no Governmental Approval, authorization,
approval or other action by, and no notice to or filing with, any Governmental
Authority or any other third party is required (a) for the grant by such Grantor
of the security interest granted hereby, (b) except with respect to the notation
of the Administrative Agent’s security interest on the certificate of title for
Certificated Equipment that does not constitute Excluded Perfection Collateral,
for the perfection or maintenance of the security interests hereunder including
the first priority (subject to Permitted Liens) nature of such security interest
(except with respect to the financing statements or, with respect to
Intellectual Property Collateral, the recordation of any agreements with the
U.S. Patent and Trademark Office or the U.S. Copyright Office) or the exercise
by the Administrative Agent of its rights and remedies hereunder, or (c) for the
exercise by the Administrative Agent of the voting or other rights provided for
in this Security Agreement, except (i) with respect to any Pledged Interests, as
may be required in connection with a disposition of such Pledged Interests by
laws affecting the offering and sale of securities generally, the remedies in
respect of the Collateral pursuant to this Security Agreement and (ii) any
“change of control” or similar filings required by state licensing agencies.

SECTION 3.8. Best Interests. It is in the best interests of each Grantor to
execute this Security Agreement in as much as such Grantor will, as a result of
being the Borrower, or a Subsidiary of the Borrower, derive substantial direct
and indirect benefits from (a) the Advances and other extensions of credit
(including Letters of Credit) made from time to time to the Borrower or any
other Grantor by the Lenders and the Issuing Lender pursuant to the Credit
Agreement, (b) the Financial Contracts entered into with the Swap
Counterparties, and (c) the Banking Services provided by the Banking Services
Providers, and each Grantor agrees that the Secured Parties are relying on this
representation in agreeing to make such Advances and other extensions of credit
pursuant to the Credit Agreement to the Borrower. Furthermore, such extensions
of credit, Financial Contracts and Banking Services are (i) in furtherance of
each Grantor’s corporate purposes, and (ii) necessary or convenient to the
conduct, promotion or attainment of each Grantor’s business.

ARTICLE IV

COVENANTS

Each Grantor covenants and agrees that, until the Termination Date, it will
perform, comply with and be bound by the obligations set forth below.

SECTION 4.1. As to Investment Property, etc.

(a) Equity Interests of Subsidiaries. No Grantor shall allow or permit any of
its Subsidiaries (i) that is a corporation, business trust, joint stock company
or similar Person, to issue Uncertificated Securities, unless such Person
promptly takes the actions set forth in Section 4.1(b)(ii) with respect to any
such Uncertificated Securities, (ii) that is a partnership or limited liability
company, to (A) issue Equity Interests that are to be dealt in or traded on
securities exchanges or in securities markets, (B) expressly provide in its
organizational documents that its Equity Interests are securities governed by
Article 8 of the UCC, or (C) place such Subsidiary’s Equity Interests in a
Securities Account, unless such Person promptly takes the actions set forth in
Section 4.1(b)(ii) with respect to any such Equity Interests, or (iii) to issue
Equity Interests in

 

Pledge and Security Agreement

Page 17



--------------------------------------------------------------------------------

addition to or in substitution for the Pledged Property or any other Equity
Interests pledged hereunder, except for additional Equity Interests issued to
such Grantor; provided that (A) such Equity Interests are pledged and delivered
to the Administrative Agent within 10 Business Days, and (B) such Grantor
delivers a supplement to Schedule I to the Administrative Agent identifying such
new Equity Interests as Pledged Property, in each case pursuant to the terms of
this Security Agreement. No Grantor shall permit any of its Subsidiaries to
issue any warrants, options, contracts or other commitments or other securities
that are convertible to any of the foregoing (except as to Equity Interests
issued by Subsidiaries that are not wholly-owned by one or more Credit Parties)
or that entitle any Person to purchase any of the foregoing, and except for this
Security Agreement or any other Credit Document, shall not, and shall not permit
any of its Subsidiaries to, enter into any agreement creating any restriction or
condition upon the transfer, voting or control of any Pledged Property.

(b) Investment Property (other than Certificated Securities).

(i) With respect to any Securities Accounts, Commodity Accounts, Commodity
Contracts or Security Entitlements constituting Investment Property owned or
held by any Grantor, such Grantor will, following (A) the occurrence and during
the continuance of an Event of Default and (B) the request of the Administrative
Agent, either (1) cause the intermediary maintaining such Investment Property to
execute an Account Control Agreement relating to such Investment Property
pursuant to which such intermediary agrees to comply with the Administrative
Agent’s instructions with respect to such Investment Property without further
consent by such Grantor, or (2) transfer such Investment Property to
intermediaries that have or will agree to execute such Account Control
Agreements.

(ii) With respect to any Uncertificated Securities (other than Uncertificated
Securities credited to a Securities Account) owned or held by any Grantor, such
Grantor will (y) cause the Pledged Interests Issuer or other issuer of such
securities (if other than a Grantor) to either (A) register the Administrative
Agent as the registered owner thereof on the books and records of the issuer, or
(B) execute an Account Control Agreement relating to such Investment Property
pursuant to which the Pledged Interests Issuer or other issuer agrees to comply
with the Administrative Agent’s instructions with respect to such Uncertificated
Securities without further consent by such Grantor following the occurrence and
during the continuance of an Event of Default, and (z) take and cause the
appropriate Person (including any issuer, entitlement holder or securities
intermediary thereof) to take all other actions necessary to grant “control” (as
defined in 8-106 of the UCC) to the Administrative Agent (for the ratable
benefit of the Secured Parties) over such Collateral.

(c) Certificated Securities (Stock Powers). Each Grantor agrees that all Pledged
Interests which are certificated (and all other certificated shares of Equity
Interests constituting Collateral) delivered by such Grantor pursuant to this
Security Agreement will be accompanied by duly endorsed undated blank stock
powers, or other equivalent instruments of transfer reasonably acceptable to the
Administrative Agent. Each Grantor will, from time to time upon the reasonable
request of the Administrative Agent, promptly deliver to the Administrative
Agent such stock powers, instruments and similar documents, reasonably
satisfactory in form

 

Pledge and Security Agreement

Page 18



--------------------------------------------------------------------------------

and substance to the Administrative Agent, with respect to the Collateral and
will, from time to time upon the request of the Administrative Agent during the
continuance of any Event of Default, promptly transfer any Pledged Interests or
other shares of Equity Interests constituting Collateral into the name of any
nominee designated by the Administrative Agent.

(d) Continuous Pledge. Each Grantor will (subject to the terms of the Credit
Agreement and this Security Agreement) at all times keep pledged to the
Administrative Agent pursuant hereto, on a first-priority, perfected basis all
Pledged Property and all Distributions with respect thereto, and all Proceeds
and rights from time to time received by or distributable to such Grantor in
respect of any of the foregoing Collateral (other than, as to perfection,
Excluded Perfection Collateral). Each Grantor agrees that it will, no later than
ten (10) Business Days following receipt thereof, deliver to the Administrative
Agent possession of all originals of Pledged Property that it acquires following
the date hereof and shall deliver to the Administrative Agent a supplement to
Schedule I identifying any such new Pledged Property.

(e) Voting Rights; Dividends, etc. Each Grantor agrees:

(i) that promptly upon receipt of notice of the occurrence and continuance of an
Event of Default from the Administrative Agent and without any request therefor
by the Administrative Agent, so long as such Event of Default shall continue, to
deliver (properly endorsed where required hereby or requested by the
Administrative Agent) to the Administrative Agent all Distributions with respect
to Investment Property, all interest, principal and other cash payments on the
Pledged Property and all Proceeds of the Pledged Property, in case thereafter
received by such Grantor, all of which shall be held by the Administrative Agent
as additional Collateral; and

(ii) if an Event of Default shall have occurred and be continuing and the
Administrative Agent has notified such Grantor of the Administrative Agent’s
intention to exercise its voting power under this Section 4.1(e)(ii),

(A) the Administrative Agent may exercise (to the exclusion of such Grantor) the
voting power and all other incidental rights of ownership with respect to any
Pledged Interests, Investment Property or other Equity Interests constituting
Collateral. EACH GRANTOR HEREBY GRANTS THE ADMINISTRATIVE AGENT AN IRREVOCABLE
PROXY (WHICH IRREVOCABLE PROXY SHALL CONTINUE IN EFFECT UNTIL SUCH EVENT OF
DEFAULT SHALL HAVE BEEN CURED OR WAIVED) EXERCISABLE UNDER SUCH CIRCUMSTANCES,
TO VOTE THE PLEDGED INTERESTS, INVESTMENT PROPERTY AND SUCH OTHER COLLATERAL;
AND

(B) promptly to deliver to the Administrative Agent such additional proxies and
other documents as may be necessary to allow the Administrative Agent to
exercise such voting power.

 

Pledge and Security Agreement

Page 19



--------------------------------------------------------------------------------

All Distributions, interest, principal, cash payments, Payment Intangibles and
Proceeds that may at any time and from time to time be held by any Grantor but
which such Grantor is then obligated to deliver to the Administrative Agent,
shall, until delivery to the Administrative Agent, be held by such Grantor
separate and apart from its other property in trust for the Administrative
Agent. The Administrative Agent agrees that unless an Event of Default shall
have occurred and be continuing and the Administrative Agent shall have given
the notice referred to in this Section 4.1(e), each Grantor shall be entitled to
receive and retain all Distributions and shall have the exclusive voting power,
and is granted a proxy, with respect to any Equity Interests constituting
Collateral. Administrative Agent shall, upon the written request of any Grantor,
promptly deliver such proxies and other documents, if any, as shall be
reasonably requested by such Grantor which are necessary to allow such Grantor
to exercise that voting power with respect to any such Equity Interests
constituting Collateral; provided, however, that no vote shall be cast, or
consent, waiver, or ratification given, or action taken by such Grantor that
would violate any provision of the Credit Agreement or any other Credit Document
(including this Security Agreement).

SECTION 4.2. As to Deposit Accounts.

(a) With respect to any Deposit Account owned or held by any Grantor that is
required to be subject to an Account Control Agreement pursuant to the Credit
Agreement or that holds US Available Funds, such Grantor will cause the
depositary bank maintaining such Deposit Account to execute an Account Control
Agreement relating to such Deposit Account and the funds therein pursuant to
which such depositary bank agrees to comply with the Administrative Agent’s
instructions with respect to such Deposit Account without further consent by
such Grantor; and

(b) With respect to any Deposit Account owned or held by a Grantor not described
in Section 4.2(a) above, such Grantor will, following (a) the occurrence and
continuance of an Event of Default and (b) the request of the Administrative
Agent, either (i) cause the depositary bank maintaining such Deposit Account to
execute an Account Control Agreement relating to such Deposit Account and the
funds therein pursuant to which such depositary bank agrees to comply with the
Administrative Agent’s instructions with respect to such Deposit Account without
further consent by such Grantor, or (ii) transfer the funds in such Deposit
Account to depositary banks that have or will agree to execute such Account
Control Agreements and close such Deposit Account.

SECTION 4.3. As to Accounts.

(a) Each Grantor shall have the right to collect all Accounts so long as no
Event of Default shall have occurred and be continuing.

(b) Upon (i) the occurrence and continuance of an Event of Default and (ii) the
delivery of notice by the Administrative Agent to each Grantor, all Proceeds of
Collateral received by any Grantor shall be delivered in kind to the
Administrative Agent for deposit in a Deposit Account of such Grantor
(A) maintained with the Administrative Agent or (B) maintained at a depositary
bank other than the Administrative Agent to which such Grantor, the
Administrative Agent and the depositary bank have entered into an Account
Control Agreement in form and substance acceptable to the Administrative Agent
in its sole discretion providing that

 

Pledge and Security Agreement

Page 20



--------------------------------------------------------------------------------

the depositary bank will comply with the instructions originated by the
Administrative Agent directing disposition of the funds in the account without
further consent by such Grantor (any such Deposit Accounts, together with any
other Deposit Accounts pursuant to which any portion of the Collateral is
deposited with the Administrative Agent, a “Collateral Account,” and
collectively, the “Collateral Accounts”), and such Grantor shall not commingle
any such Proceeds, and shall hold separate and apart from all other property,
all such Proceeds in express trust for the benefit of the Administrative Agent
until delivery thereof is made to the Administrative Agent.

(c) Following the delivery of notice pursuant to clause (b)(ii) during the
continuance of an Event of Default, the Administrative Agent shall have the
right to apply any amount in the Collateral Account to the payment of any
Secured Obligations which are due and payable or in accordance with
Section 2.10(e) of the Credit Agreement.

(d) With respect to each of the Collateral Accounts, it is hereby confirmed and
agreed that (i) deposits in such Collateral Account are subject to a security
interest as contemplated hereby, (ii) such Collateral Account shall be under the
control of the Administrative Agent after the occurrence and during the
continuance of an Event of Default (unless otherwise agreed to by the Borrower
and the Majority Lenders), and (iii) the Administrative Agent shall have the
sole right of withdrawal over such Collateral Account; provided that such
withdrawals shall only be made during the existence of an Event of Default.

(e) No Grantor shall adjust, settle, or compromise the amount or payment of any
Receivable, nor release wholly or partly any account debtor or obligor thereof,
nor allow any credit or discount thereon; provided that, a Grantor may make such
adjustments, settlements or compromises and release wholly or partly any account
debtor or obligor thereof and allow any credit or discounts thereon so long as
(i) such action is taken in the ordinary course of business, and (ii) such
action is, in such Grantor’s good faith business judgment, advisable.

SECTION 4.4. As to Grantor’s Use of Collateral.

(a) Subject to clause (b), each Grantor (i) may in the ordinary course of its
business, at its own expense, sell, lease or furnish under the contracts of
service any of the Inventory held by such Grantor for such purpose, and use and
consume any raw materials, work in process or materials held by such Grantor for
such purpose, (ii) following the occurrence and during the continuance of an
Event of Default, shall, at its own expense, endeavor to collect, as and when
due, all amounts due with respect to any of the Collateral, including the taking
of such action with respect to such collection as the Administrative Agent may
request or, in the absence of such request, as such Grantor may deem advisable,
and (iii) may grant, in the ordinary course of business, to any party obligated
on any of the Collateral, any rebate, refund or allowance to which such party
may be lawfully entitled, and may accept, in connection therewith, the return of
Goods, the sale or lease of which shall have given rise to such Collateral.

(b) At any time following the occurrence and during the continuance of an Event
of Default, whether before or after the maturity of any of the Secured
Obligations, the Administrative Agent may (i) revoke any or all of the rights of
any Grantor set forth in clause (a), (ii) notify any parties obligated on any of
the Collateral to make payment to the Administrative Agent of any amounts due or
to become due thereunder, and (iii) enforce collection of any of the Collateral
by suit or otherwise and surrender, release, or exchange all or any part
thereof, or compromise or extend or renew for any period (whether or not longer
than the original period) any indebtedness thereunder or evidenced thereby.

 

Pledge and Security Agreement

Page 21



--------------------------------------------------------------------------------

(c) Upon request of the Administrative Agent following the occurrence and during
the continuance of an Event of Default, each Grantor will, at its own expense,
notify any parties obligated on any of the Collateral to make payment to the
Administrative Agent of any amounts due or to become due thereunder.

(d) At any time following the occurrence and during the continuation of an Event
of Default, the Administrative Agent may endorse, in the name of the applicable
Grantor, any item, howsoever received by the Administrative Agent, representing
any payment on or other Proceeds of any of the Collateral.

SECTION 4.5. As to Equipment and Inventory and Goods. Each Grantor agrees to
take such action (or cause its Subsidiaries that are also Credit Parties to take
such action), including endorsing certificates of title or executing
applications for transfer of title, as is reasonably required by the
Administrative Agent to enable it to properly perfect and protect its Lien on
all Certificated Equipment that does not constitute Excluded Perfection
Collateral and to transfer the same. Upon the occurrence and during the
continuance of an Event of Default and if requested by the Administrative Agent,
each Grantor agrees to take such action (or cause its Subsidiaries that are also
Credit Parties to take such action), including endorsing certificates of title
or executing applications for transfer of title, as is reasonably required by
the Administrative Agent to enable it to properly perfect and protect its Lien
on all Certificated Equipment that constitutes Excluded Perfection Collateral
and to transfer the same. Each Grantor agrees to take such action (or cause its
Subsidiaries that are also Credit Parties to take such action) as is reasonably
requested by the Administrative Agent to enable it to properly perfect and
protect its Lien on Equipment and Inventory and Goods constituting Collateral
(other than, as to perfection, Excluded Perfection Collateral) that such Grantor
has transferred from a jurisdiction within the United States of America or its
offshore waters to a jurisdiction outside of the United States of America or its
offshore waters.

SECTION 4.6. As to Intellectual Property Collateral. Each Grantor covenants and
agrees to comply with the following provisions as such provisions relate to any
Intellectual Property Collateral material to the operations or business of such
Grantor:

(a) such Grantor will not (i) do or fail to perform any act whereby any such
Patent Collateral may lapse or become abandoned or dedicated to the public or
unenforceable except upon the expiration of the life of the applicable patent,
(ii) permit any of its licensees to (A) fail to continue to use any of such
Trademark Collateral in order to maintain all of such Trademark Collateral in
full force free from any claim of abandonment for non-use, (B) fail to maintain
as in the past the quality of products and services offered under all such
Trademark Collateral, (C) fail to employ all of such Trademark Collateral
registered with any federal or state, or if requested by the Administrative
Agent, foreign authority with an appropriate notice of such registration,
(D) knowingly adopt or use any other Trademark which is confusingly similar or a
colorable imitation of any such Trademark Collateral, (E) use any such Trademark
Collateral registered with any federal, state or if requested by the
Administrative Agent, foreign

 

Pledge and Security Agreement

Page 22



--------------------------------------------------------------------------------

authority except for the uses for which registration or application for
registration of all of the Trademark Collateral has been made, or (F) do or
permit any act or knowingly omit to do any act whereby any such Trademark
Collateral may lapse or become invalid or unenforceable, or (iii) do or permit
any act or knowingly omit to do any act whereby any such Copyright Collateral or
any such Trade Secrets Collateral may lapse or become invalid or unenforceable
or placed in the public domain except upon expiration of the end of an
unrenewable term of a registration thereof, unless, in the case of any of the
foregoing requirements in clauses (i), (ii) and (iii), such Grantor shall
reasonably and in good faith determine that any of such Intellectual Property
Collateral is of negligible economic value to such Grantor or in the case of
Trade Secret Collateral, the publication of such information is customary in the
ordinary course of business of such Grantor;

(b) such Grantor shall promptly notify the Administrative Agent if it knows that
any application or registration relating to any material item of such
Intellectual Property Collateral may become abandoned or dedicated to the public
or placed in the public domain or invalid or unenforceable (other than upon the
expiration of the life of the applicable patent), or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or if requested by the
Administrative Agent, any foreign counterpart thereof or any court) regarding
such Grantor’s ownership of any such Intellectual Property Collateral, its right
to register the same or to keep and maintain and enforce the same;

(c) in no event will such Grantor or any of its agents, employees, designees or
licensees file an application for the registration of any such material
Intellectual Property Collateral with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, unless it promptly
informs the Administrative Agent, and upon request of the Administrative Agent
(subject to the terms of the Credit Agreement), such Grantor shall execute and
deliver all agreements, instruments and documents as the Administrative Agent
may reasonably request to evidence the Administrative Agent’s security interest
in such Intellectual Property Collateral;

(d) such Grantor will take all necessary steps, including in any proceeding
before the United States Patent and Trademark Office, the United States
Copyright Office or (subject to the terms of the Credit Agreement), if requested
by the Administrative Agent, any similar office or agency in any other country
or any political subdivision thereof, to maintain and pursue any application
(and to obtain the relevant registration) filed with respect to, and to maintain
any registration of, each such Intellectual Property Collateral, including the
filing of applications for renewal, affidavits of use, affidavits of
incontestability and opposition, interference and cancellation proceedings and
the payment of fees and taxes (except to the extent that dedication, abandonment
or invalidation is permitted under the foregoing clause (a) or (b) or to the
extent such Grantor shall reasonably and in good faith determine is of
immaterial economic value to such Grantor);

(e) following the obtaining of an interest in any such Intellectual Property
Collateral by such Grantor, such Grantor shall deliver a supplement to Schedule
III identifying such new Intellectual Property Collateral; and

 

Pledge and Security Agreement

Page 23



--------------------------------------------------------------------------------

(f) following the obtaining of an interest in any such Intellectual Property
Collateral by such Grantor or, following the occurrence and during the
continuance of an Event of Default, upon the request of the Administrative
Agent, such Grantor shall deliver all agreements, instruments and documents the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s security interest in such Intellectual Property Collateral and as may
otherwise be required to acknowledge or register or perfect the Administrative
Agent’s interest in any part of such item of Intellectual Property Collateral.

SECTION 4.7. As to Electronic Chattel Paper and Transferable Records. If any
Grantor at any time holds or acquires an interest in any electronic chattel
paper or any “transferable record,” as that term is defined in Section 201 of
the U.S. Federal Electronic Signatures in Global and National Commerce Act, or
in Section 16 of the U.S. Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction, with a value in excess of $5,000,000, such Grantor
shall promptly notify the Administrative Agent thereof and, at the reasonable
request of the Administrative Agent, shall take such action as the
Administrative Agent may reasonably request to vest in the Administrative Agent
control (for the ratable benefit of Secured Parties) under Section 9-105 of the
UCC of such electronic chattel paper or control under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such transferable record. The Administrative Agent agrees
with each Grantor that the Administrative Agent will arrange, pursuant to
procedures reasonably satisfactory to the Administrative Agent and so long as
such procedures will not result in the Administrative Agent’s loss of control,
for such Grantor to make alterations to the electronic chattel paper or
transferable record permitted under Section 9-105 of the UCC or, as the case may
be, Section 201 of the U.S. Federal Electronic Signatures in Global and National
Commerce Act or Section 16 of the U.S. Uniform Electronic Transactions Act for a
party in control to allow without loss of control, unless an Event of Default
has occurred and is continuing or would occur after taking into account any
action by such Grantor with respect to such electronic chattel paper or
transferable record.

SECTION 4.8. As to Certificated Equipment. Until the Administrative Agent
exercises remedies upon the occurrence and during the continuance of an Event of
Default and following the request of the Administrative Agent, the certificates
of title with respect to Certificated Equipment that constitutes Excluded
Perfection Collateral shall be maintained at the applicable Grantor’s offices.

SECTION 4.9. Trade Secrets. With respect to any patent applications in
preparation for filing that comprise Trade Secret Collateral, Grantor shall have
the right to assert its attorney-client privilege in such applications and not
to disclose such applications unless and until an Event of Default has occurred
and is continuing. If an Event of Default has occurred and is continuing, then
at the request of the Administrative Agent, the Grantors shall deliver to the
Administrative Agent any patent applications in preparation for filing and all
documents and things embodying, incorporating or referring to inventions that in
any way relate to such patent application.

 

Pledge and Security Agreement

Page 24



--------------------------------------------------------------------------------

SECTION 4.10. Further Assurances, etc. Each Grantor shall warrant and defend the
right and title herein granted unto the Administrative Agent in and to the
Collateral (and all right, title and interest represented by the Collateral)
against the claims and demands of all Persons whomsoever. Each Grantor agrees
that, from time to time at its own expense, it will promptly execute and deliver
all further instruments and documents, and take all further action, that may be
necessary or that the Administrative Agent may reasonably request, in order to
perfect, preserve and protect any security interest granted or purported to be
granted hereby or to enable the Administrative Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral (other than, as to
perfection, Excluded Perfection Collateral) subject to the terms hereof. Each
Grantor agrees that, upon the acquisition after the date hereof by such Grantor
of any Collateral, with respect to which the security interest granted hereunder
is not perfected automatically upon such acquisition, to take such actions with
respect to such Collateral (other than, as to perfection, Excluded Perfection
Collateral) or any part thereof as required by the Credit Documents. Without
limiting the generality of the foregoing, each Grantor will:

(a) from time to time upon the request of the Administrative Agent, promptly
deliver to the Administrative Agent such stock powers, instruments and similar
documents, reasonably satisfactory in form and substance to the Administrative
Agent, with respect to such Collateral as the Administrative Agent may
reasonably request and will, from time to time upon the request of the
Administrative Agent, after the occurrence and during the continuance of any
Event of Default, (i) promptly transfer any securities constituting Collateral
into the name of any nominee designated by the Administrative Agent and (ii) if
any Collateral shall be evidenced by an Instrument, negotiable Document,
promissory note or tangible Chattel Paper, deliver and pledge to the
Administrative Agent hereunder such Instrument, negotiable Document, promissory
note, Pledged Note or tangible Chattel Paper duly endorsed and accompanied by
duly executed instruments of transfer or assignment, all in form and substance
satisfactory to the Administrative Agent;

(b) file (and hereby authorize the Administrative Agent to file) such financing
statements or continuation statements, or amendments thereto, and such other
instruments or notices (including any assignment of claim form under or pursuant
to the federal assignment of claims statute, 31 U.S.C. § 3726, any successor or
amended version thereof or any regulation promulgated under or pursuant to any
version thereof), as may be necessary or that the Administrative Agent may
reasonably request in order to perfect and preserve the security interests and
other rights granted or purported to be granted to the Administrative Agent
hereby; and

(c) furnish to the Administrative Agent, from time to time at the Administrative
Agent’s reasonable request, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail.

The authorization contained in Section 4.10(b) above shall be irrevocable and
continuing until the Termination Date. Each Grantor agrees that a carbon,
photographic or other reproduction of this Security Agreement or any UCC
financing statement covering the Collateral or any part thereof shall be
sufficient as a UCC financing statement where permitted by law. Each Grantor
hereby authorizes the Administrative Agent to file financing statements
describing as the collateral covered thereby “all of the debtor’s personal
property or assets” or words to that effect, notwithstanding that such wording
may be broader in scope than the Collateral described in this Security
Agreement.

 

Pledge and Security Agreement

Page 25



--------------------------------------------------------------------------------

ARTICLE V

THE ADMINISTRATIVE AGENT

SECTION 5.1. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby irrevocably appoints the Administrative Agent its attorney-in-fact, with
full authority in the place and stead of such Grantor and in the name of such
Grantor or otherwise, from time to time in the Administrative Agent’s
discretion, following the occurrence and during the continuance of an Event of
Default, to take any action and to execute any instrument which the
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Security Agreement, including (a) to ask, demand, collect, sue for,
recover, compromise, receive and give acquittance and receipts for moneys due
and to become due under or in respect of any of the Collateral, (b) to receive,
endorse, and collect any drafts or other Instruments, Documents and Chattel
Paper, in connection with clause (a) above, (c) to file any claims or take any
action or institute any proceedings which the Administrative Agent may deem
necessary or desirable for the collection of any of the Collateral or otherwise
to enforce the rights of the Administrative Agent with respect to any of the
Collateral, and (d) to perform the affirmative obligations of such Grantor
hereunder. EACH GRANTOR HEREBY ACKNOWLEDGES, CONSENTS AND AGREES THAT THE POWER
OF ATTORNEY GRANTED PURSUANT TO THIS SECTION 5.1 IS IRREVOCABLE AND COUPLED WITH
AN INTEREST AND SHALL BE EFFECTIVE UNTIL THE TERMINATION DATE.

SECTION 5.2. Administrative Agent May Perform. If any Grantor fails to perform
any agreement contained herein, the Administrative Agent may, during the
continuance of any Event of Default, itself perform, or cause performance of,
such agreement, and the expenses of the Administrative Agent incurred in
connection therewith shall be payable by such Grantor pursuant to Section 6.3
hereof and Section 9.4 of the Credit Agreement and the Administrative Agent may
from time to time take any other action which the Administrative Agent
reasonably deems necessary for the maintenance, preservation or protection of
any of the Collateral or of its security interest therein.

SECTION 5.3. Administrative Agent Has No Duty. The powers conferred on the
Administrative Agent hereunder are solely to protect its interest (on behalf of
the Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers. Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral or responsibility
for (a) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Investment
Property and any other Pledged Property, whether or not the Administrative Agent
has or is deemed to have knowledge of such matters, or (b) taking any necessary
steps to preserve rights against prior parties or any other rights pertaining to
any Collateral.

 

Pledge and Security Agreement

Page 26



--------------------------------------------------------------------------------

SECTION 5.4. Reasonable Care. The Administrative Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided, that the Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral (a) if such Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own personal property, or (b) if
the Administrative Agent takes such action for that purpose as any Grantor
reasonably requests in writing at times other than upon the occurrence and
during the continuance of an Event of Default; provided, further, that failure
of the Administrative Agent to comply with any such request at any time shall
not in itself be deemed a failure to exercise reasonable care.

ARTICLE VI

REMEDIES

SECTION 6.1. Certain Remedies. If any Event of Default shall have occurred and
be continuing:

(a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may
(i) take possession of any Collateral not already in its possession without
demand and without legal process, (ii) require any Grantor to, and each Grantor
hereby agrees that it will, at its expense and upon request of the
Administrative Agent forthwith, assemble all or part of the Collateral as
directed by the Administrative Agent and make it available to the Administrative
Agent at a place to be designated by the Administrative Agent that is reasonably
convenient to both parties, (iii) subject to applicable law or agreements with
landlords, bailees, or warehousemen, enter onto the property where any
Collateral is located and take possession thereof without demand and without
legal process, (iv) without notice except as specified below, lease, license,
sell or otherwise dispose of the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Administrative Agent’s offices
or elsewhere, for cash, on credit or for future delivery, and upon such other
terms as the Administrative Agent may deem commercially reasonable. Each Grantor
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) days’ prior notice to the applicable Grantor of the time and place of any
public sale or the time of any private sale is to be made shall constitute
reasonable notification; provided, however, that with respect to Collateral that
is (x) perishable or threatens to decline speedily in value, or (y) is of a type
customarily sold on a recognized market (including Investment Property), no
notice of sale or disposition need be given. For purposes of this Article VI,
notice of any intended sale or disposition of any Collateral may be given by
first-class mail, hand-delivery (through a delivery service or otherwise),
facsimile or email, and shall be deemed to have been “sent” upon deposit in the
U.S. Mails with adequate postage properly affixed, upon delivery to an express
delivery service or upon electronic submission through telephonic or internet
services, as applicable. The Administrative Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

 

Pledge and Security Agreement

Page 27



--------------------------------------------------------------------------------

(b) Each Grantor that is or may become a fee estate owner of property where any
Collateral is located (regardless of ownership thereof by any other Grantor)
agrees and acknowledges that (i) Administrative Agent may remove the Collateral
or any part thereof from such property in accordance with statutory law
appertaining thereto without objection, delay, hindrance or interference by such
Grantor and in such case such Grantor will make no claim or demand whatsoever
against the Collateral, (ii) it will (x) cooperate with Administrative Agent in
its efforts to assemble and/or remove all of the Collateral located on such
property; (y) permit Administrative Agent and its agents to enter upon such
property and occupy the property at any or all times to conduct an auction or
sale, and/or to inspect, audit, examine, safeguard, assemble, appraise, display,
remove, maintain, prepare for sale or lease, repair, lease, transfer, auction
and/or sell the Collateral; and (z) not hinder Administrative Agent’s actions in
enforcing its security interest in the Collateral.

(c) Each Grantor agrees and acknowledges that a commercially reasonable
disposition of Inventory, Equipment, Goods, Computer Hardware and Software
Collateral, or Intellectual Property Collateral may be by lease or license of,
in addition to the sale of, such Collateral. Each Grantor further agrees and
acknowledges that the following shall be deemed a reasonable commercial
disposition: (i) a disposition made in the usual manner on any recognized
market, (ii) a disposition at the price current in any recognized market at the
time of disposition, and (iii) a disposition in conformity with reasonable
commercial practices among dealers in the type of property subject to the
disposition.

(d) All cash Proceeds received by the Administrative Agent in respect of any
sale of, collection from, or other realization upon, all or any part of the
Collateral shall be applied by the Administrative Agent against, all or any part
of the Secured Obligations as set forth in Section 2.10(e) of the Credit
Agreement. The Administrative Agent shall not be obligated to apply or pay over
for application noncash proceeds of collection or enforcement unless (i) the
failure to do so would be commercially unreasonable, and (ii) the affected party
has provided the Administrative Agent with a written demand to apply or pay over
such noncash proceeds on such basis.

(e) The Administrative Agent may do any or all of the following: (i) transfer
all or any part of the Collateral into the name of the Administrative Agent or
its nominee, with or without disclosing that such Collateral is subject to the
Lien hereunder, (ii) notify the parties obligated on any of the Collateral to
make payment to the Administrative Agent of any amount due or to become due
thereunder, (iii) withdraw, or cause or direct the withdrawal, of all funds with
respect to the Collateral Account, (iv) enforce collection of any of the
Collateral by suit or otherwise, and surrender, release or exchange all or any
part thereof, or compromise or extend or renew for any period (whether or not
longer than the original period) any obligations of any nature of any party with
respect thereto, (v) endorse any checks, drafts, or other writings in the
applicable Grantor’s name to allow collection of the Collateral, (vi) take
control of any Proceeds of the Collateral, or (vii) execute (in the name, place
and stead of the applicable Grantor) endorsements, assignments, stock powers and
other instruments of conveyance or transfer with respect to all or any of the
Collateral.

 

Pledge and Security Agreement

Page 28



--------------------------------------------------------------------------------

SECTION 6.2. Compliance with Restrictions. Each Grantor agrees that in any sale
of any of the Collateral whenever an Event of Default shall have occurred and be
continuing, the Administrative Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority or official, and each
Grantor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Administrative Agent be liable nor accountable to such Grantor for
any discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

SECTION 6.3. Indemnity and Expenses.

(a) WITHOUT LIMITING THE GENERALITY OF THE PROVISIONS OF SECTION 9.7 OF THE
CREDIT AGREEMENT, EACH GRANTOR SHALL, AND DOES HEREBY INDEMNIFY, THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH OTHER SECURED PARTY AND
EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AND HOLD EACH INDEMNITEE HARMLESS AGAINST, ANY AND ALL
LOSSES, LIABILITIES, CLAIMS OR DAMAGES TO WHICH ANY OF THEM MAY BECOME SUBJECT,
INSOFAR AS SUCH LOSSES, LIABILITIES, CLAIMS OR DAMAGES ARISE OUT OF OR RESULT
FROM (I) THE EXECUTION OR DELIVERY OF THIS SECURITY AGREEMENT, ANY OTHER CREDIT
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
OR, IN THE CASE OF THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS
RELATED PARTIES ONLY, THE ADMINISTRATION OF THIS SECURITY AGREEMENT AND THE
OTHER CREDIT DOCUMENTS, (II) ANY ACTUAL OR PROPOSED USE BY THE BORROWER OR ANY
AFFILIATE OF THE BORROWER OF THE PROCEEDS OF ANY ADVANCE OR LETTER OF CREDIT OR
THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM, (III) ANY BREACH BY ANY
GRANTOR OF ANY PROVISION OF THIS SECURITY AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, (IV) ANY ENVIRONMENTAL CLAIM OR REQUIREMENT OF ENVIRONMENTAL LAWS
CONCERNING OR RELATING TO THE PRESENT OR PREVIOUSLY-OWNED OR OPERATED
PROPERTIES, OR THE OPERATIONS OR BUSINESS, OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES, AND (V) ANY INVESTIGATION, LITIGATION OR OTHER PROCEEDING
(INCLUDING ANY THREATENED INVESTIGATION OR PROCEEDING) RELATING TO THE
FOREGOING, AND THE GRANTORS SHALL REIMBURSE THE INDEMNITEES UPON DEMAND FOR ANY
REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING LEGAL FEES) INCURRED IN CONNECTION
WITH ANY SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES, INVESTIGATION, LITIGATION,
ENVIRONMENTAL CLAIM OR REQUIREMENT, OR OTHER PROCEEDING; AND EXPRESSLY INCLUDING
ANY SUCH LOSSES, LIABILITIES,

 

Pledge and Security Agreement

Page 29



--------------------------------------------------------------------------------

CLAIMS, DAMAGES, OR EXPENSE INCURRED, IN WHOLE OR IN PART, BY REASON OF THE
PERSON BEING INDEMNIFIED’S SOLE OR CONTRIBUTORY, ACTIVE OR POSSESSIVE, IMPUTED,
JOINT OR TECHNICAL NEGLIGENCE BUT EXCLUDING ANY SUCH LOSSES, LIABILITIES,
CLAIMS, DAMAGES OR EXPENSES FOUND BY A FINAL JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
THE PERSON TO BE INDEMNIFIED. The foregoing indemnity shall be effective whether
or not such losses, liabilities, claims or damages result from claims asserted
by any Credit Party, any affiliate thereof, any equityholder or creditor of a
Credit Party or any Person that benefits from the foregoing indemnity and
whether or not any such Person benefiting from the foregoing indemnity is
otherwise a party to any investigation, litigation or proceeding. All amounts
due under this Section 6.3(a) shall be payable not later than 30 days after
demand therefor.

(b) Other than as set forth in clause (c) below, each Grantor will upon demand
pay to the Administrative Agent the amount of any and all out-of-pocket
expenses, including the reasonable fees and disbursements of its counsel and of
any experts and agents, which the Administrative Agent may incur in connection
herewith, including in connection with the administration of this Security
Agreement and the custody, preservation, use or operation of, any of the
Collateral.

(c) Each Grantor will upon demand pay to the Administrative Agent the amount of
any and all out-of-pocket expenses, including the fees and disbursements of its
counsel and of any experts and agents, which the Administrative Agent may incur
in connection (i) the sale of, collection from, or other realization upon, any
of the Collateral, (ii) the exercise or enforcement of any of the rights of the
Administrative Agent or any of the Secured Parties hereunder, or (iii) the
failure by any Grantor to perform or observe any of the provisions hereof.

SECTION 6.4. Warranties. The Administrative Agent may sell the Collateral
without giving any warranties or representations as to the Collateral. The
Administrative Agent may disclaim any warranties of title or the like. Each
Grantor agrees that this procedure will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral.

ARTICLE VII

MISCELLANEOUS PROVISIONS

SECTION 7.1. Credit Document. This Security Agreement is a Credit Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof, including Article 9 thereof.

SECTION 7.2. Binding on Successors, Transferees and Assigns; Assignment. This
Security Agreement shall remain in full force and effect until the Termination
Date, shall be binding upon each Grantor and its successors, transferees and
assigns and, subject to the limitations set forth in the Credit Agreement, shall
inure to the benefit of and be enforceable by each Secured Party and its
successors, transferees and assigns; provided that, no Grantor shall assign any
of its obligations hereunder (unless otherwise permitted under the terms of the
Credit Agreement).

 

Pledge and Security Agreement

Page 30



--------------------------------------------------------------------------------

SECTION 7.3. Amendments, etc. No amendment to or waiver of any provision of this
Security Agreement, nor consent to any departure by any Grantor from its
obligations under this Security Agreement, shall in any event be effective
unless the same shall be in writing and signed by the Administrative Agent (on
behalf of the Lenders or the Majority Lenders, as the case may be, pursuant to
Section 9.1 of the Credit Agreement) and such Grantor and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

SECTION 7.4. Notices. All notices and other communications provided for herein
shall be given in the manner and subject to the terms of Section 9.2 of the
Credit Agreement.

SECTION 7.5. No Waiver; Remedies. No right, power, or remedy conferred to any
Secured Party in this Security Agreement, or now or hereafter existing at law,
in equity, by statute, or otherwise shall be exclusive, and each such right,
power, or remedy shall to the full extent permitted by law be cumulative and in
addition to every other such right, power or remedy. No course of dealing and no
delay in exercising any right, power, or remedy conferred to any Secured Party
in this Security Agreement or now or hereafter existing at law, in equity, by
statute, or otherwise shall operate as a waiver of or otherwise prejudice any
such right, power, or remedy. Any Secured Party may cure any Event of Default
without waiving the Event of Default. No notice to or demand upon any Grantor
shall entitle such Grantor or any other Grantor to similar notices or demands in
the future.

SECTION 7.6. Headings. The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.

SECTION 7.7. Severability. In case one or more provisions of this Security
Agreement shall be invalid, illegal or unenforceable in any respect under any
applicable Legal Requirement, the validity, legality, and enforceability of the
remaining provisions contained herein shall not be affected or impaired thereby.

SECTION 7.8. Counterparts. This Security Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page of this Security Agreement by facsimile
or by e-mail “PDF” copy shall be effective as delivery of a manually executed
counterpart of this Security Agreement.

SECTION 7.9. Consent as Holder of Equity and as Pledged Interests Issuer. Each
Grantor hereby (a) consents to the execution by each other Grantor of this
Security Agreement and grant by each other Grantor of a security interest,
encumbrance, pledge and hypothecation in all Pledged Interests and other
Collateral of such other Grantor to the Administrative Agent pursuant hereto,
and (b) without limiting the generality of the foregoing, consents to the
transfer of any Pledged Interest to the Administrative Agent or its nominee
pursuant to the terms of this Security Agreement following the occurrence and
during the continuance of an Event of Default

 

Pledge and Security Agreement

Page 31



--------------------------------------------------------------------------------

and to the substitution of the Administrative Agent or its nominee as a partner
under the limited partnership agreement or as a member under the limited
liability company agreement, in any case, as heretofore and hereafter amended.
Furthermore, each Grantor as the holder of any Equity Interests in a Pledged
Interests Issuer, hereby (i) waives all rights of first refusal, rights to
purchase, and rights to consent to transfer (to any Secured Party or to any
purchaser resulting from the exercise of a Secured Party’s remedy provided
hereunder or under applicable law) and (ii) if required by the organizational
documents of such Pledged Interests Issuer, agrees to cause such Pledged
Interests Issuer to register the Lien granted hereunder and encumbering such
Equity Interests in the registry books of such Pledged Interests Issuer.

SECTION 7.10. Additional Grantors. Pursuant to Section 5.12 of the Credit
Agreement, each Material Domestic Subsidiary of the Borrower that is created or
acquired after the date of the Credit Agreement is required to become party to
this Security Agreement as a Grantor. Upon execution and delivery after the date
hereof by the Administrative Agent and such Material Domestic Subsidiary of an
instrument in the form of Annex 1, such Material Domestic Subsidiary shall
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of any instrument adding an
additional Grantor as a party to this Security Agreement shall not require the
consent of any other Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Security Agreement.

SECTION 7.11. Acknowledgment of Pledged Interests Issuers. Each Pledged
Interests Issuer that is party hereto agrees that it will comply with
instructions of the Administrative Agent with respect to the applicable
Uncertificated Securities without further consent by the applicable Grantor.

SECTION 7.12. Conflicts with Credit Agreement. To the fullest extent possible,
the terms and provisions of the Credit Agreement shall be read together with the
terms and provisions of this Security Agreement so that the terms and provisions
of this Security Agreement do not conflict with the terms and provisions of the
Credit Agreement; provided, however, notwithstanding the foregoing, in the event
that any of the terms or provisions of this Security Agreement conflict with any
terms or provisions of the Credit Agreement, the terms or provisions of the
Credit Agreement shall govern and control for all purposes; provided that the
inclusion in this Security Agreement of terms and provisions, supplemental
rights or remedies in favor of the Administrative Agent not addressed in the
Credit Agreement shall not be deemed to be in conflict with the Credit Agreement
and all such additional terms, provisions, supplemental rights or remedies
contained herein shall be given full force and effect.

SECTION 7.13. Governing Law. This Security Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(including Section 5-1401 and Section 5-1402 of the General Obligations Law of
the State of New York), without reference to any other conflicts or choice of
law principles thereof.

 

Pledge and Security Agreement

Page 32



--------------------------------------------------------------------------------

SECTION 7.14. Submission to Jurisdiction; Waiver of Venue; Service of Process.

(a) Each Grantor irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
any Secured Party or any Related Party of a Secured Party in any way relating to
this Security Agreement or any other Credit Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by Legal Requirement, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Security Agreement or in any other Credit Document shall
affect any right that any Secured Party may otherwise have to bring any action
or proceeding relating to this Security Agreement or any other Credit Document
against any Grantor or its properties in the courts of any jurisdiction. Each
party hereto irrevocably waives any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, which it may
now or hereafter have to the bringing of any action or proceeding in such
jurisdiction in respect of this Security Agreement or any other Credit Document
or other document related thereto.

(b) Each Grantor irrevocably consents to the service of any and all process in
any such action or proceeding by the mailing of copies of such process to it at
the address specified for it in this Security Agreement.

(c) Nothing in this Section 7.14 shall affect the right of any Secured Party to
serve legal process in any other manner permitted by law or affect the right of
any Secured Party to bring any action or proceeding against any Grantor in the
courts of any other jurisdiction.

SECTION 7.15. Waiver of Jury Trial. EACH GRANTOR HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING, DIRECTLY OR
INDIRECTLY (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE), ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT, ANY OTHER CREDIT DOCUMENT, ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER. EACH GRANTOR PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

THIS SECURITY AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND
AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATING TO THE TRANSACTIONS PROVIDED FOR
HEREIN AND THEREIN. ADDITIONALLY, THIS SECURITY AGREEMENT AND THE CREDIT
DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

[Remainder of this page intentionally left blank. Signature pages to follow.]

 

Pledge and Security Agreement

Page 33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Responsible Officer as of the
date first above written.

 

GRANTORS NOW INC. By:  

/s/ Daniel L. Molinaro

Name:   Daniel Molinaro Title:  

Senior Vice President and Chief Financial Officer

DNOW L.P. By: Wilson International, Inc., its general partner By:  

/s/ Daniel L. Molinaro

  Daniel Molinaro   President & Treasurer NOW MANAGEMENT, LLC By:  

/s/ Daniel L. Molinaro

  Daniel Molinaro   President & Treasurer WILSON INTERNATIONAL, INC. By:  

/s/ Daniel L. Molinaro

  Daniel Molinaro   President & Treasurer

 

Pledge and Security Agreement

Page 34



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL

ASSOCIATION

By:

 

/s/ Donald W. Herrick, Jr.

Name:

 

Donald W. Herrick, Jr.

Title:

 

Director

 

Pledge and Security Agreement

Page 35



--------------------------------------------------------------------------------

SCHEDULE I

to Pledge and Security

Agreement

ITEM A – PLEDGED INTERESTS

Common Stock

 

Pledgor

   Pledged Interests
Issuer (corporate)    Cert. #    # of
Shares    Authorized
Shares    % of Total
Shares Pledged

Limited Liability Company Interests

(Uncertificated unless otherwise noted)

 

Pledgor

   Pledged Interests
Issuer (limited
liability
company)    % of Limited
Liability
Company Interests
Owned    % of
Limited
Liability
Company
Interests
Pledged    Type of
Limited
Liability
Company
Interests
Pledged

 

Partnership Interests

 

Pledgor

   Pledged Interests
Issuer
(partnership)    % of Partnership
Interests Owned    % of
Partner-
ship
Interests
Pledged    Type of
Partnership
Interests
Pledged

 

Pledge and Security Agreement

Page 36



--------------------------------------------------------------------------------

ITEM B – PLEDGED NOTES

 

Pledge and Security Agreement

Page 37



--------------------------------------------------------------------------------

SCHEDULE II

to Pledge and Security

Agreement

Item A-1. Location of Grantor for purposes of UCC.

Borrower:

Subsidiaries:

Item A-2. Grantor’s place of business or principal office.

Borrower:

[Subsidiaries]:

Item A-3. Taxpayer ID number.

Borrower:

[Subsidiaries]:

Item B. Merger or other corporate reorganization.

 

Pledge and Security Agreement

Page 38



--------------------------------------------------------------------------------

SCHEDULE III – A

to Pledge and Security

Agreement

INTELLECTUAL PROPERTY COLLATERAL

Item A. Patent Collateral.

Issued Patents

 

Country

 

Patent No.

 

Issue Date

   Inventor(s)    Title          

Patent Applications

 

Country

 

Patent No.

 

Issue Date

   Inventor(s)    Title          

 

Pledge and Security Agreement

Page 39



--------------------------------------------------------------------------------

SCHEDULE III – B

to Pledge and Security

Agreement

Item B. Trademark Collateral

 

Registration #

 

Trademarks/Service Marks

 

Goods or Services

   

 

Pledge and Security Agreement

Page 40



--------------------------------------------------------------------------------

SCHEDULE III – C

to Pledge and Security

Agreement

Item C. Copyright Collateral.

 

Pledge and Security Agreement

Page 41



--------------------------------------------------------------------------------

Annex 1 to Pledge and Security

Agreement

SUPPLEMENT NO.         dated as of                     , 20    (this
“Supplement”), to the Pledge and Security Agreement dated as of January 20, 2016
(as amended, supplemented, restated, or otherwise modified from time to time,
the “Security Agreement”), among NOW INC., a Delaware corporation (the
“Borrower”), each Subsidiary of the Borrower party thereto from time to time
(collectively with the Borrower, the “Grantors” and individually, a “Grantor”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as Administrative
Agent (the “Administrative Agent”) for the ratable benefit of the Secured
Parties (as defined in the Credit Agreement referred to herein).

A. Reference is made to that certain Credit Agreement, dated as of April 18,
2014 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the lenders party
thereto from time to time (the “Lenders”), and Wells Fargo Bank, National
Association, as Administrative Agent, Issuing Lender and US Swingline Lender.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement and the Credit
Agreement.

C. Section 7.10 of the Security Agreement provides that additional Material
Domestic Subsidiaries of the Borrower may become Grantors under the Security
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Material Domestic Subsidiary of the Borrower (the
“New Grantor”) is executing this Supplement in accordance with the requirements
of the Credit Agreement to become a Grantor under the Security Agreement.

Accordingly, the Administrative Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 7.10 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby agrees (a) to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of the Secured Obligations (as defined in the Credit Agreement), does
hereby create and grant to the Administrative Agent, its successors and assigns,
for the benefit of the Secured Parties, their successors and assigns as provided
in the Security Agreement, a continuing security interest in and Lien on all of
the New Grantor’s right, title and interest in and to the Collateral (as defined
in the Security Agreement) of the New Grantor. Each reference to a “Grantor” in
the Security Agreement shall be deemed to include the New Grantor. The Security
Agreement is hereby incorporated herein by reference.

 

Pledge and Security Agreement

Page 42



--------------------------------------------------------------------------------

SECTION 2. The New Grantor represents and warrants to the Administrative Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Grantor and the Administrative Agent.
Delivery of an executed signature page to this Supplement by facsimile or other
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

SECTION 4. The New Grantor hereby agrees that the schedules attached to the
Security Agreement are hereby supplemented by the corresponding schedules
attached to this Supplement. The New Grantor hereby represents and warrants that
the information provided in the schedules attached hereto are true and correct
as of the date hereof.

SECTION 5. The New Grantor hereby expressly acknowledges and agrees to the terms
of Section 6.3 (Indemnity and Expenses) of the Security Agreement and expressly
acknowledges the irrevocable proxy provided in Section 4.1(e) of the Security
Agreement. In furtherance thereof, NEW GRANTOR HEREBY GRANTS THE ADMINISTRATIVE
AGENT AN IRREVOCABLE PROXY (WHICH IRREVOCABLE PROXY SHALL CONTINUE IN EFFECT
UNTIL THE TERMINATION DATE) EXERCISABLE UNDER THE CIRCUMSTANCES PROVIDED IN
SECTION 4.1 OF THE SECURITY AGREEMENT, TO VOTE THE PLEDGED INTERESTS, INVESTMENT
PROPERTY AND SUCH OTHER COLLATERAL.

SECTION 6. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 7. This Supplement shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York), without
reference to any other conflicts or choice of law principles thereof.

SECTION 8. In case one or more provisions of this Supplement shall be invalid,
illegal or unenforceable in any respect under any applicable Legal Requirement,
the validity, legality, and enforceability of the remaining provisions contained
herein shall not be affected or impaired thereby.

SECTION 9. All communications and notices hereunder shall be in writing and
given as provided in the Security Agreement. All communications and notices
hereunder to the New Grantor shall be given to it at the address set forth under
its signature hereto.

 

Pledge and Security Agreement

Page 43



--------------------------------------------------------------------------------

SECTION 10. The New Grantor agrees to reimburse the Administrative Agent for its
out-of-pocket costs and expenses in connection with this Supplement, including
the reasonable fees and expenses of counsel for the Administrative Agent.

SECTION 11. Submission to Jurisdiction; Waiver of Venue; Service of Process.

(a) New Grantor irrevocably and unconditionally agrees that it will not commence
any action, litigation or proceeding of any kind or description, whether in law
or equity, whether in contract or in tort or otherwise, against any Secured
Party or any Related Party of a Secured Party in any way relating to this
Supplement, the Security Agreement or any other Credit Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by Legal Requirement,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Supplement, the Security Agreement or in any
other Credit Document shall affect any right that any Secured Party may
otherwise have to bring any action or proceeding relating to this Supplement,
the Security Agreement or any other Credit Document against New Grantor or its
properties in the courts of any jurisdiction. Each party hereto irrevocably
waives any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any action or proceeding in such jurisdiction in respect of this
Supplement, the Security Agreement or any other Credit Document or other
document related thereto.

(b) New Grantor irrevocably consents to the service of any and all process in
any such action or proceeding by the mailing of copies of such process to it at
the address specified on its signature page below.

(c) Nothing in this Section 11 shall affect the right of any Secured Party to
serve legal process in any other manner permitted by law or affect the right of
any Secured Party to bring any action or proceeding against New Grantor in the
courts of any other jurisdiction.

SECTION 12. Waiver of Jury. NEW GRANTOR HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING, DIRECTLY OR
INDIRECTLY (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE), ARISING OUT OF OR
RELATING TO THIS SUPPLEMENT, THE SECURITY AGREEMENT, ANY OTHER CREDIT DOCUMENT,
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR THE RELATIONSHIP
ESTABLISHED HEREUNDER OR THEREUNDER. NEW GRANTOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER

 

Pledge and Security Agreement

Page 44



--------------------------------------------------------------------------------

PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS SUPPLEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

THIS SUPPLEMENT, THE SECURITY AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS
DEFINED IN THE CREDIT AGREEMENT REFERRED TO IN THIS SUPPLEMENT, REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

[Name of New Grantor],

By:

   

Name:

   

Title:

   

Address:

           

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent

By:

   

Name:

   

Title:

   

 

Pledge and Security Agreement

Page 45



--------------------------------------------------------------------------------

SCHEDULES TO SUPPLEMENT NO. 1

[AS APPROPRIATE]

 

Pledge and Security Agreement

Page 46